PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
KAUTZKY, HANS 
Application No.: 15/423,701
Filed:  February 03, 2017
Attorney Docket No.: 15423701 
:
:
:     DECISION ON PETITION
:
:





This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed March 11, 2022, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for applicant’s failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed November 14, 2019 and a corrected Notice Requiring Inventor’s Oath or Declaration mailed February 18, 2020.  The Office mailed a Notice of Abandonment on March 20, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the substitute statement and the corrected Application Data Sheet (ADS), (2) the petition fee of $2,100 submitted on October 10, 2020; and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management.  The decision for the petition to withdraw from issue filed April 12, 2021, will be mailed separately.

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

Telephone inquiries related to processing as a patent should be directed to (571) 272-4200. 



/Dale A. Hall/Paralegal Specialist, OPET